Citation Nr: 1503804	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  14-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Service connection for a respiratory condition as due to mycobacterium tuberculosis (MTB) and/or mycobacterium avium complex (MAC).
 
2.  Service connection for a heart condition, to include as due to a bacterial infection.

3.  Entitlement to special monthly compensation based on the need for aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to November 1985 and November 1990 to May 1991, including in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  In October 2014 the Board requested a medical opinion regarding the issues under appeal.  The Board has received the requested medical opinion and now proceeds with adjudication of the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a heart condition and entitlement to special monthly compensation for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have MTB or tuberculosis.

2.  The Veteran's bronchiectasis is due to MAC, which is related to service.

CONCLUSION OF LAW

The criteria for service connection for bronchiectasis as due to mycobacterium avium complex have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has MTB that he contracted during service and that has resulted in a respiratory disability and thus service connection is warranted.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The preponderance of the medical evidence of record indicates that the Veteran has never tested positive for tuberculosis and a review of the medical literature and opinions proffered also do not indicate that the Veteran has ever manifested MTB.  

Despite the Veteran's report that he was told he had MTB and the submission of a statement by a friend who claimed to have been there to hear "each and every" doctor tell the Veteran that his diagnosis was MTB, there is no evidence in any of the treatment records of that being the case.  He has also submitted medical opinions from different physicians stating that he harbors MTB.  However, some of the physicians only opine that the Veteran suffers from mycobacterium, and do not indicate MTB specifically.  Of the remaining opinions, only one is from a physician who actually examined the Veteran and the singular page of treatment records provided by that physician does not mention tuberculosis.  None of the submitted opinions provide a basis for their findings apart from conclusory statements.  

Outside of these letters, medical treatment records do not contain any diagnosis of or treatment for MTB.  VA treatment records from October 2011 to February 2012 show that treatment providers tested the Veteran for MTB and tuberculosis and there are no indications, other than reports from the Veteran himself, that he ever tested positive or was treated for MTB or tuberculosis.  Repeated references to diagnosis and treatment for MAC, a separate and distinct bacteria from MTB, occur throughout the same period.  Private treatment records from Mt. Sinai hospital likewise indicate that the Veteran was treated for MAC.

In October 2014, the Board solicited an expert medical opinion from a pulmonologist who, after a review of the entire record, opined that there is no evidence in the chart that the Veteran has manifested MTB at any point since he was discharged from service.  The Board finds this opinion most accurately reflects the findings in both VA and private treatment records, as well as a December 2012 VA examination, all of which show that the Veteran was diagnosed with and treated for MAC.  In fact, at least one of the doctors who purportedly told the Veteran of his MTB specifically states in November 2011 treatment notes that he was providing anti-MAC treatment.  

While MAC is not the disability claimed, the Board is within its discretion to expand the scope of the claim to include characteristically similar diagnosed conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's medical records do not contain complaints, treatment or a diagnosis of any respiratory condition during service or within a year of separation.  However, a September 2012 private medical opinion states that the mycobacterium at issue was likely contracted during the Veteran's service in Iraq and the December 2014 expert pulmonary opinion states that the Veteran's MAC could be at least partially attributable to pathogens or chemical exposure incurred in Iraq.  

Although MAC is not a disability in and of itself, the December 2012 VA examination report coupled with the December 2014 expert pulmonary opinion and  September 2012 private medical opinion confirm the Veteran's current respiratory condition is likely due to MAC.  The December 2014 expert pulmonary opinion states that the respiratory condition is likely bronchiectasis.  Therefore, resolving all doubt in the Veteran's favor, service connection for bronchiectasis is warranted.  


ORDER

Service connection for bronchiectasis as due to mycobacterium avium complex is granted.


REMAND

The Veteran has also been diagnosed with cardiomyopathy.  The December 2012 VA examination report attributes his cardiomyopathy to MAC.  However, the December 2012 expert medical opinion responded negatively to the question of whether he has a heart condition that is due to MAC.  The only highly probative opinion submitted by the Veteran, dated September 19, 2012, attributes his pulmonary condition to MAC, but does not definitively state whether his cardiac condition is related to MAC or to his now service-connected bronchiectasis.  An October 2013 opinion attributes his heart damage to MTB, which could be construed as MAC; however the Board finds this opinion to be of little probative value based on contradictory statements and mischaracterizations of the record.  As there remains significant discrepancy as to the relationship between the Veteran's cardiac condition and his underlying MAC, further development is necessary.

Finally, as the issue of aid and attendance is inextricably intertwined to the issue of service connection for a cardiac condition, the issue is remanded pending the outcome of the Veteran's examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After associating any pertinent, outstanding records with the file, schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether it is at least as likely as not that the Veteran's cardiac condition is caused by his MAC and/or bronchiectasis.  

The examiner must also state whether it is at least as likely as not that the Veteran's heart condition was aggravated by his MAC and/or bronchiectasis.

The examiner should address the medical opinions of record as well as the VA and private treatment records, especially those from Mount Sinai hospital.

The examiner should review the Veteran's claims file and conduct any necessary testing.  The examiner should provide an explanation for all elements of his/her opinion.

2.  Afford the Veteran a VA examination to determine whether he needs the regular aid and attendance of another person as a result of his service-connected disabilities.  The claims file must be provided to the examiner and all necessary tests should be conducted.   

The examiner must state whether the Veteran is in need of the regular aid and attendance of another person as a result of his service-connected disabilities.  The examiner is advised that service connection is in effect for psychiatric disability (PTSD), respiratory disability (bronchiectasis), bilateral hearing loss and tinnitus.  

The examiner must comment on whether, due to the Veteran's service-connected disabilities, he is able to care for his basic needs, including to dressing and undressing himself; keep himself ordinarily clean and presentable; whether he has a frequent need of adjustment of any special prosthetic or orthopedic appliance; his ability feed himself; his ability to tend to the wants of nature; as well as any other incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  

3.  Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


